DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The examiner notes that the US Patent Application Publications that were filed as part of the October 18, 2021 IDS were lined through as not being considered.  This was done because the publication dates for both documents incorrectly showed the publication year as 2021.  Both of these documents have been considered, and are included as part of form PTO-892 filed concurrently with this Office action.
Allowable Subject Matter
Claims 1-25 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for interferometric speckle visibility spectroscopy, the method comprising, among other essential steps, determining at least one decorrelation time of a sample being analyzed based at least in part on speckle statistics of the speckle field data or the speckle field pattern, in combination with the rest of the limitations of the above claim.
As to claim 4, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for interferometric speckle visibility spectroscopy, the method being allowable for the reasons given in the previous Office action of record mailed May 18, 2021, in combination with the rest of the limitations of the above claim.
As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer readable media for interferometric speckle visibility spectroscopy, the instructions on the computer readable media comprising, among other essential steps, determining at least one decorrelation time of a sample being analyzed based at least in part on speckle statistics of the speckle field data or the speckle field pattern, in combination with the rest of the limitations of the above claim.
As to claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer readable media for interferometric speckle visibility spectroscopy, the claim being allowable for the reasons given in the previous Office action of record mailed May 18, 2021, in combination with the rest of the limitations of the above claim.
As to claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an interferometric speckle visibility spectroscopy system, the system being allowable for the reasons given in the previous Office action of record mailed May 18, 2021 with regards to original claim 4, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, particularly claims 1 and 10, please see pages 6-7 of applicant’s remarks filed October 18, 2021 in response to the previous Office action of record.
Additionally, US 2020/0333245 to Mohseni et al. discloses the use of an interferometer 22 for measuring a brain 12 (see Fig. 1).  The interference pattern 40 that is generated by the combination of signal light through the brain and reference light is an interference light speckle pattern having a plurality of optical nodes or speckle grains (see paragraph 0108).  While a version of the optical detection chip 24c used can determine a decorrelation time of the decorrelation speed via a fitting process (see paragraph 0167), and may also determine the decorrelation time constant of the tissue of the brain of the user (see paragraph 0171), Mohseni does not appear to disclose or render obvious the claimed invention of claims 1 and 10, as Mohseni fails to disclose recording an off-axis interferogram to recover the speckle field data or pattern, and then determining the decorrelation time of the sample from speckle statistics of the speckle field data as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 17, 2021